Citation Nr: 0528055	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-17 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
January 27, 1999 to January 6, 2003; in excess of 20 percent 
from January 6, 2003 to August 11, 2004, and in excess of 30 
percent from August 11, 2004, for degenerative joint disease 
of the right shoulder.  

2.  Entitlement to an evaluation in excess of 10 percent 
prior to May 13, 2003, and to a compensable evaluation from 
May 13, 2003, for a residual shell fragment scar on the right 
shoulder.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residual shell fragment scars on the 
right thigh.  

4.  Whether there was clear and unmistakable error (CUE) in 
the July 1980 rating decision that granted service connection 
for residuals of a shell fragment wound to the right shoulder 
and assigned a noncompensable evaluation.  

5.  Whether there was CUE in the July 1980 rating decision 
that denied an increased evaluation for residuals of shell 
fragment wounds to the right thigh.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 1999 and April 2002 
decisions by the RO.  In September 1999, the RO denied 
increased ratings for the right shoulder and right thigh 
shell fragment scars, and granted a separate 10 percent 
evaluation for bursitis of the right shoulder with 
osteoarthritis.  In April 2002, the RO found that there was 
no CUE in the July 1980 rating decision that granted service 
connection for the shell fragment scar on the right shoulder 
and denied an increased rating for the shell fragment scar on 
the right thigh.  

By rating action in March 2005, the RO assigned an increased 
rating to 20 percent for degenerative joint disease of the 
right shoulder from January 6, 2003, and a 30 percent 
evaluation from August 11, 2004.  The RO also reduced from 10 
percent to noncompensable, the evaluation assigned for the 
right shoulder scar, effective from May 13, 2003.  

The issue for an increased rating for degenerative joint 
disease of the right shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to May 13, 2003, residuals of a shell fragment 
wound scar of the right shoulder was not tender or painful, 
poorly nourished with ulcerations, unstable, or adherent; 
there was no underlying soft tissue loss, frequent loss of 
skin, or functional limitation attributable to the scar.  

3.  Effective May 13, 2003, residuals of a shell fragment 
wound scar of the right shoulder are nor shown to be tender, 
painful, nor is there underlying soft tissue loss, frequent 
loss of skin, or functional limitation attributable to the 
scar.

3.  Shell fragment wound scars of the right thigh are not 
sensitive or tender to palpation, are not poorly nourished 
with ulcerations, and are not adherent; there is underlying 
soft tissue loss measuring .4 x 5 cm., but no frequent loss 
of skin and no functional limitation attributable to the 
scar.  

4.  The September 1980 rating decision that assigned an 
initial rating of zero percent for residuals of a shell 
fragment wound to the right shoulder was reasonably supported 
by the evidence on file at that time and proper application 
of statutory and regulatory provisions extant at the time of 
the decision was shown.  

5.  The September 1980 rating decision that assigned an 
initial rating of zero percent for residuals of a shell 
fragment wound to the right thigh was reasonably supported by 
the evidence on file at that time and proper application of 
statutory and regulatory provisions extant at the time of the 
decision was shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the SFW scar of the right shoulder prior to May 13, 2003, 
or a compensable evaluation from May 13, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.344, 4.3, 4.7, 4.10, 
4.118, Part 4, including Diagnostic Code 7804 (effective 
prior to and from August 30, 2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for the SFW scar on the right thigh are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.118, Part 4, including 
Diagnostic Code 7804 (effective prior to and from August 30, 
2004).  

3.  The September 1980 rating decision was not clearly and 
unmistakably erroneous in not assigning a higher evaluation 
for residuals of a shell fragment wound to the right 
shoulder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.105, 3.159 (2002); 38 
C.F.R. § 4.56(b) (1980).  

4.  The September 1980 rating decision was not clearly and 
unmistakably erroneous in not assigning a higher rating for 
residuals of a shell fragment wound to the right thigh.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.105, 3.159 (2002); 38 C.F.R. 
§ 4.56(b) (1980).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for increased ratings was received in 
January 1999.  His claim based on CUE in the 1980 RO rating 
action was received in April 2002.  The Board concludes that 
information and discussion as contained in the September 1999 
and April 2002 rating decisions, the statements of the case 
issued in June 2000 and December 2002, the March 2005 
supplemental statement of the case (SSOC), and in letters 
sent to the veteran in March 2003 and January 2005 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
a worsening of his disabilities; of what evidence was 
necessary to substantiate the claims for increased ratings 
and CUE; why the current evidence was insufficient to award 
the benefits sought, and suggested that he submit any 
evidence in his possession.  The veteran was also afforded an 
opportunity to testify at a personal hearing, but declined.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how the claims were still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  


7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (prior 
to August 30, 2002)

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited 
motion:
Rating
 
Area or areas of 144 square inches (929 sq. 
cm.) or greater
10
 
Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined in accordance with Sec. 4.25 of 
this part.
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
7803
Scars, superficial, unstable
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.
 
 
Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.
 
7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 

7805
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective August 30, 2002)

Right Thigh Scar

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating was not 
warranted under either.  The veteran and his representative 
were provided both sets of criteria and were given an 
opportunity to respond.  Accordingly, the veteran will not be 
prejudiced by the Board's review of this issue as due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The veteran is currently assigned a 10 percent evaluation for 
a scar on the right thigh under the provisions of Diagnostic 
Code (DC) 7804 for superficial, painful scars.  The 10 
percent evaluation is the highest rating possible under this 
provision of the rating code.  

Absent limitation of motion of the right leg due to the 
scars, which is not present in this case, the only other 
potentially applicable rating code which provides a higher 
evaluation is DC 7801.  Under the revised DC 7801, a higher 
rating of 20 percent maybe assigned for a scar other than 
head, face, or neck, that is deep or that causes limited 
motion, and exceeds and area of 12 sq. inches (77 sq. cm.).  

Service medical records include a single page Clinical Record 
Cover Sheet that indicated that on March 12, 1968, while in 
Vietnam, the veteran sustained multiple shell fragment wounds 
to the right thigh.  There was no nerve or artery 
involvement.  The wounds were closed, and the veteran 
required a blood transfusion.  He was hospitalized for 28 
days before being transferred to a hospital company in the 
continental U.S.  There is no other information pertaining to 
this wound.  The November 1968 separation physical 
examination noted a scar on the right lateral thigh.  

In July 1980, the veteran underwent a VA medical examination.  
He complained of right thigh pain.  Physical examination 
revealed a slightly contoured 8-inch scar along the lateral 
aspect of the right thigh with a groove in the mid-portion 
due to slight adherence to the tensor fascia latae muscle.  
It was not tender.  On the mid-portion of the thigh, about 9-
inches above the knee was a 1/2 inch-in-diameter moveable 
foreign body located subcutaneously.  The area was not 
tender.  Gait was normal, and the veteran was able to heel 
and toe walk normally.  He could squat to 140 degrees.  The 
right thigh was 171/2 inch-in-diameter, compared to 17 inches 
on the left.  There was no limitation of motion noted.  X-ray 
studies of the right thigh revealed a metallic fragment 
measuring 2.3 mm in the soft tissues on the dorso-medial 
aspect of the mid-thigh. Two smaller foreign bodies were seen 
posterior to the femur at the same level.  There was also a 
small bony protrusion noted on the posterior border of the 
femur at that level, most probably associated with the 
foreign bodies.

In March 1999, the veteran was hospitalized at a VA Medical 
Center where he underwent excision of a foreign body on the 
right thigh.  A 7-inch incision was made centered over the 
central aspect of the mass longitudinally along the right 
thigh.  The mass was visualized and removed.  

During an April 1999 VA medical examination the examiner 
noted a 2.5 cm. surgical scar in the medical right thigh with 
sutures in place.  There was also a 7-inch healed surgical 
scar on the right lateral thigh with a 2-inch segment in the 
middle of the scar being depressed 1/4-inch.  X-ray films taken 
in February 1999 revealed three radiopaque foreign bodies 
along a 3.2 cm. x 8 mm. Area located in the posterior aspect 
proximal to the mid-thigh.  Two smaller radiodensities were 
also seen.  The posterior cortex of the femur was at the 
level of the radiopaque foreign body and had a spur 
projecting from it.  Thee were several radiopaque foreign 
bodies in the mid-thigh.

On VA scar examination in May 2003, the veteran complained of 
pain in the right leg on movement.  He did not describe any 
fatigability, instability, locking or lack of endurance.  The 
veteran stated that he was employed and that his conditions 
did not affect his employment of activities of daily living.  
He reported no additional limitation of motion or functional 
impairment during flare-ups.  There was no objective evidence 
of pain, limitation of motion, or limitation of function of 
right leg.  Objectively, there was an 81/2 linear surgical scar 
on the lateral aspect of the right thigh with a 1/2-inch 
depression and 1/2-inch width.  There was numbness and 
tenderness upon palpation of the scar.  There was also a scar 
on the medical aspect of the right thigh measuring 3-inches 
long and 1/2-inch wide.  There was a scar involving the lateral 
hamstrings and tensor fascia laeta with depression.  

A May 2003 examination of the right thigh scar found some 
depression of the surface of the scar, which measured.2 x .4 
x 5.0 cm., and some underlying tissue loss measuring .4 x 5.0 
cm.  There was a 1.0 x 5.0 cm. scar on the lateral area of 
the thigh and a 1.0 cm., linear scar on the inner thigh.  The 
scar was stable, there was no adherence or signs of 
ulceration or breakdown of the skin.  The scars were 
hyperpigmented, but skin texture was normal.  

Applying the clinical findings to the rating criteria, the 
Board finds that under either the old or revised diagnostic 
criteria, the right thigh scars do not cause any limitation 
or motion, so as to warrant a higher evaluation under DC 
7805, nor do the scars exceed an area of 12 sq. inches or 77 
sq. cm. (DC 7801).  Thus, an evaluation in excess of 10 
percent is not warranted under any of the potentially 
applicable diagnostic code associated with scars and their 
residual effects.    



Right Shoulder Scar

Service medical records include a single page Clinical Record 
Cover Sheet that indicated that on March 12, 1968, while in 
Vietnam, the veteran sustained multiple shell fragment wounds 
to the right shoulder.  There was no nerve or artery 
involvement.  The wounds were closed, and the veteran 
required a blood transfusion.  He was hospitalized for 28 
days before being transferred to a hospital company in the 
continental U.S.  There is no other information pertaining to 
this wound.  The November 1968 separation physical 
examination made no reference to the right shoulder.  

In July 1980, the veteran underwent a VA medical examination.  
The examiner reported no limitation of motion in the 
shoulder.  There was a small residual scar over the right 
shoulder, post-lateral, measuring 8-mm.There was no 
restriction of function and no atrophy.  X-ray films revealed 
a small metallic fragment measuring 4 mm in length, in the 
soft tissues above the greater tuberosity of the humerus.  

A VA medical examination was performed in April 1999.  
Regarding the right shoulder, the examiner noted a 1/4-inch 
healed circular scar over the right posterior deltoid.  There 
was a full range of motion with a mild complaint of pain at 
the limits of motion.  X-ray studies performed in February 
1999 revealed spurring of the anterior aspect of the inferior 
aspect of the acromioclavicular joint.  There was a linear 
3.0 mm radiodensity in the outer part of the joints 
consistent with the clinical diagnosis of shrapnel.  The 
diagnosis was osteoarthritis of the right acromioclavicular 
joint.

A VA medical examination was performed in May 2003.  Because 
the issue of an increased rating for degenerative joint 
disease of the right shoulder is addressed in the REMAND 
section of this decision, only the findings related to the 
actual scar will be addressed herein.  There was pain and 
guarding with extended range of motion . The examiner 
described a 1/2-inch shrapnel scar in the right shoulder.  A 
scar examination noted that the scar was a 1.0 cm linear scar 
on the back of the right shoulder.  There was no pain, no 
adherence, and skin texture was normal.  There was no 
underlying tissue loss.  The scar was hyperpigmented as 
compared to the surrounding skin.  There was no limitation of 
function.

Prior to May 13, 2003, the right shoulder scar was rated 10 
percent disabling under DC 7804, which is the highest rating 
possible under either the old or the revised rating criteria 
for a tender and painful scar.  The findings from the April 
1999 and May 2003 VA examinations did not show that the scar 
was tender, painful, or unstable, and there was no limitation 
of motion associated with the scar.  In the absence of 
greater severity of the right shoulder scar, the 10 percent 
rating assigned prior to May 13, 2003, was more than 
appropriate.  Additionally, the shoulder scar does not 
encompass an area in excess of 144 square inches (929 sq. 
cm.) or greater.  Therefore, an evaluation in excess of 10 
percent under DC 7802, or any other potentially applicable 
diagnostic code associated with scars and their residual 
effects is warranted prior to May 13, 2003.  38 C.F.R. 
§ 4.118.  However, effective May 13, 2003, the RO determined, 
based on the findings of the May 2003 VA medical examination, 
that there was no pain, tenderness, ulceration, limitation of 
motion, or other findings which would support a compensable 
rating.  

Where all of the evidence of record clearly demonstrates 
sustained improvement which is reasonably certain to be 
maintained under the ordinary conditions of life, a reduction 
is warranted.  38 C.F.R. § 3.344.  Here, there were no 
objective findings of any impairment or residual disability 
related to the 1/4-inch circular scar on the right shoulder on 
the two VA examinations conducted during the pendency of this 
appeal.  Thus, the Board finds that the propriety of the 
reduction was entirely appropriate, and that a compensable 
evaluation for the right shoulder scar from May 13, 2003 is 
not warranted.  

CUE

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for purposes of authorizing benefits, the rating 
or other adjudicative decision which constitutes a reversal 
or revision of the prior decision on the grounds of CUE has 
the same effect as if the decision had been made on the date 
of the prior decision.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-45 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1980).

In this case, it is argued that there was clear and 
unmistakable error in the July 1980 rating decision that 
denied an increased rating for residuals of shell fragment 
wounds to the right thigh under the appropriate diagnostic 
code for muscle injury.  The representative asserted that the 
veteran clearly had retained metallic fragments in his right 
shoulder and thigh, and should have been rated under 
38 C.F.R. § 4.56 for moderate muscle damage.  In short, it is 
argued that there was a misapplication of the law to the 
facts of the case.  

In the April 2002 rating decision that denied the CUE claim, 
the RO noted that while the revised regulations of § 4.56 
(effective from July 1997) now provide for moderate muscle 
disability with retained metallic fragments, a retained 
foreign body was not an element under the regulations in 
effect in July 1980.  The RO also found that the objective 
findings on examination in July 1980 did not show more than 
slight impairment to the shoulder or thigh.  

At the time of the July 1980 rating decision, the pertinent 
provisions of 38 C.F.R. § 4.56 governing muscle injuries 
provided as follows:  

(a) Slight (insignificant) disability of 
muscles.  

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.  
History and complaint.  Service 
department record of wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residuals.  
Objective findings.  Minimum scar, 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.  

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.  
History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.  
Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)  

The evidence of record at the time of the July 1980 rating 
action included the veteran's service medical records and a 
July 1980 VA examination report.  Upon review of the claims 
file, it is apparent that not all of the veteran's service 
medical records were available for review and may have been 
destroyed in the fire at the National Personal Records Center 
(NPRC) in 1973.  The available records, a single page 
Clinical Record Cover Sheet, showed that the veteran 
sustained multiple shell fragment wounds to the right thigh 
and right shoulder with blood loss and anemia during combat 
action on March 12,1968.  The report indicated that the 
veteran underwent delayed primary closure of the right thigh 
wounds on March 22, which required a transfusion of whole 
blood, and that he was hospitalized for 28 days before being 
transferred stateside.  The file does not include any actual 
surgical reports or any additional treatment records 
pertaining to the combat injuries.  His separation 
examination in November 1968 noted a scar on the right 
lateral thigh area, and normal upper and lower extremities.  

During the VA examination performed in July 1980, the veteran 
complained of progressive pain in his right shoulder and 
thigh at night and at work, and reported that he took Darvon.  
The examiner indicated that his right thigh disability 
affected his walking and that he used a cane to ambulate.  On 
examination, his carriage, posture and gait were described as 
normal.  There was a slightly disfiguring, 8-inch scar on the 
lateral aspect on the mid thigh with a groove in the mid 
portion due to adherence on the fascia lata.  On the mid 
aspect of the thigh, nine inches above the knee, there was a 
movable, 1/2-inch diameter foreign body in the subcutaneous 
tissue which was not tender.  The veteran had a normal gait, 
balance, and propulsion.  He could heel-toe walk, squat to 
140 degrees, and had no limitation of motion.  There was an 8 
mm. scar over the posterior aspect of the right shoulder with 
no limitation of motion.  X-ray studies showed a 2.3 mm. 
metallic fragment in the soft tissue of the dorsal medial 
aspect of the mid thigh, two small fragments posterior to the 
femur at the same level, and a small bony protrusion in the 
posterior border of the femur at this level, most likely due 
to the injury associated with the metallic fragments.  There 
was a 4-mm metallic fragment in the soft tissue above the 
greater tuberosity of the right humerous.  The diagnoses 
included gunshot wound residuals to the right shoulder and 
thigh with retained fragments, no restriction of function, 
and no atrophy.  

In this case, the applicable regulations extant in September 
1980 were correctly applied.  As noted above, the regulations 
in effect at the time of the September 1980 rating decision 
contemplated slight muscle damage when there was a simple 
wound that did not require debridement, involved relatively 
brief treatment, no consistent complaints of painful 
residuals, minimal scarring with slight, if any, evidence of 
fascial defect, and no retained metallic fragments.  The 
regulations for moderate muscle damage directed, in part, 
that deep penetrating shell fragment wounds were to be 
considered as of at least moderate degree.  

The available service medical records clearly showed that the 
injuries to his right shoulder and thigh involved soft tissue 
injuries and not moderate muscle injury, as would be required 
under 38 C.F.R. § 4.56 (Evaluation of muscle injuries).  The 
RO was correct in stating that the regulations in effect in 
1980 did not automatically require the characterization of 
muscle injury as moderate damage when there was retained 
foreign bodies; particularly given the fact that the evidence 
before the RO clearly showed tissue injury and not moderate 
muscle injury.

The Board has considered the evidence and the arguments 
presented in this case, and finds that the correct facts, as 
they were known in 1980, were before the adjudicator and the 
law in effect at that time was correctly applied.  The 
decision to rate the right shoulder and right thigh as 
noncompensable under the diagnostic code for scars rather 
than under the appropriate muscle codes for moderate muscle 
damage was proper and did not involve clear and unmistakable 
error.  

ORDER

An evaluation in excess of 10 percent for a residual shell 
fragment scar on the right shoulder prior to May 13, 2003, is 
denied.  

A compensable evaluation for a residual shell fragment scar 
on the right shoulder from May 13, 2003, is denied.  

An evaluation in excess of 10 percent for residual shell 
fragment scars on the right thigh is denied.  

The September 1980 rating decision denying a compensable 
rating for residuals of a shell fragment wound of the right 
shoulder did not involve clear and unmistakable error.  The 
appeal is denied.  

The September 1980 rating decision denying a compensable 
rating for residuals of a shell fragment wound of the right 
thigh did not involve clear and unmistakable error.  The 
appeal is denied.  .  


REMAND

The evidence of record shows that the veteran was seen by VA 
for chronic pain, weakness, and varying degrees of limitation 
of motion in the right shoulder on numerous occasions during 
the pendency of this appeal.  On VA examination in April 
1999, the veteran had full range of motion with pain at the 
end ranges of motion; in January 2003, elevation was to 
shoulder level (90 degrees); in May 2003, there was pain and 
guarding on motion with elevation to 130 degrees; whereas in 
March 2004, elevation to no more than 60 degrees.  

Although the RO attempted to assign ratings based on actual 
limitation of motion demonstrated on the various examinations 
during the appeal period, the ratings assigned do not take 
into account the degree of any functional impairment under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated him 
for right shoulder disability since 
September 2004.  Thereafter, the RO 
should obtain these records and associate 
them with the claims file.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his right shoulder 
disability, including, if feasible, the 
degree of any functional impairment in 
the right shoulder from January 1999 to 
the present.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should provide 
the answers/findings to the following:  

I.  The physician should note any 
limitation of motion in the right 
shoulder and should indicate whether 
the right shoulders exhibit weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

II.  The examiner should indicate 
whether pain could significantly 
limit functional ability during 
flare-ups or when the right shoulder 
is used repeatedly over a period of 
time.  This should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The physician is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's right shoulder disability in 
accordance with the specified criteria.  
If the examiner finds that it is not 
feasible to answer any question, this 
should so indicated and an explanation 
included.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the RO should review the 
claim and adjudicate the merits of the 
claim based on all the evidence of record 
and all governing legal authority, 
including VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  In considering the rating to be 
assigned, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the benefits sought on 
appeal remain denied the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




_________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


